Fourth Court of Appeals
                                San Antonio, Texas
                                     October 17, 2018

                                   No. 04-18-00496-CV

               IN THE INTEREST OF M.A.S.L. AND K.J.L., CHILDREN,

                 From the 45th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2017-PA-01773
                    Honorable Charles E. Montemayor, Judge Presiding


                                      ORDER
       The Appellee’s Motion for Extension of Time to File State’s Brief is hereby GRANTED.
Time is extended to October 18, 2018.




                                                 _________________________________
                                                 Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of October, 2018.



                                                 ___________________________________
                                                 KEITH E. HOTTLE,
                                                 Clerk of Court